          Case 2:19-cv-01353-BMS Document 4 Flied 05/03/19 Page 7 of 7




                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DARNELL THOMAS                                                         CIVIL ACTION

              V.

THOMAS MCGINLEY, et al.                                                NO. 19-1353
                                                                                           FILED
                                             ORDER                                         SEP 12 2019
                                                                                       KATE BARKMAN, Clerk
                                                                                      BY.          Dep. Clerk
              AND NOW, this\ :)..       day of ~ \                     , 201 9, upon careful and

independent consideration of the pleadings and record herein, and after review of the Report and

Recommendation of Thomas J. Rueter, United States Magistrate Judge, it is hereby

                                           ORDERED

               I.     The Report and Recommendation is APPROVED and ADOPTED;

              2.      The petition for a writ of habeas corpus is SL':vIMARILY DISMISSED

                      under 28 L'.S.C. § 2243 and Rule 4 of the Rules Governing§ 2254 Cases

                      as barred by the AEDP A statute of limitations; and

              3.      A certificate of appealability is not granted.




                                                                                      J.
